Appeal from judgment dismissing the complaint, a jury having rendered a verdict in favor of defendant. Action for personal injuries. Plaintiff, a State factory inspector at the time of the accident, carrying out the duties of that position, entered the basement of a tenement house belonging to defendant. When she had taken a few steps in the hall the door was shut behind her, making the place dark. She took another step forward and tripped over a boy’s wagon and fell and received the injuries for which she sues to recover. Judgment unanimously affirmed, with costs. No opinion. Present — Martin, P. J., McAvoy, O’Malley, Dore and Cohn, JJ.